DETAILED ACTION
This is on the merits of Application No. 16/979889, filed on 09/11/2020. Claims 1-16 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 09/11/2020 and 08/10/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “an operating state… is estimated”. This judicial exception is not integrated into a practical application because the method/control is a series of mathematical operation that can be performed mentally and by observation. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all claim elements, both individually and in combination, are directed to the mathematical manipulation of data by a general purpose computer and do not result in an improvement in the functioning of the computer or to another technology. The addition of the basic structuring of a clutch actuator and pressure path does not amount to significantly more as they do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 states “A clutch actuator having a clutch cylinder and an electrically driven pump, acting on it via a hydrostatic path, and having a control device controlling the clutch actuator with software implementing the method of claim 1 and stored in the control device.” It is unclear if this claim should be treated as an apparatus or a method claim. It is unclear how an apparatus can have a method. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE102015204383 to Baehr et al (US 10393197 will be referenced for English translation).
Baehr discloses:
(Claim 1)
(Claim 2) wherein the pressure medium volumetric flow rate is determined using an angle of rotation of the electric motor and a constant geometric pump factor (see Col. 2 ln 32-39, angle of rotation and constant is used to determine volumetric flow rate).
(Claims 3, 12) wherein a leakage rate forming the leakage volumetric flow rate over time is determined as a function of a pump pressure applied in the hydrostatic path (see Col. 3 ln 6-15 and Col. 5 ln 54- Col. 6 ln 2, Fig. 3, calculated using a leakage rate and using pressure of pump).
(Claims 4, 13) wherein the pump pressure is determined by a pressure sensor (11).
(Claims 5, 14) wherein the leakage rate is continuously adapted (see Col. 3 ln 6-15 and Col. 5 ln 54- Col. 6 ln 2, Fig. 3, leakage rate continuously adapted as the term is fed back into the system and recalculated as shown in Fig. 3).
(Claim 6) wherein an adaptation of the leakage rate is provided as a function of an actually detected pump pressure and an estimated pump pressure (The formula to calculate flow rate using pressure depends on the difference in pressure to be supplied (estimated pressure) and actual pressure provided).
(Claim 7) wherein a pressure deviation of the detected pump pressure from the estimated pump pressure is determined as a function of a clutch characteristic curve of the actuating force over an estimated actuation path (The formula to calculate flow rate using pressure depends on the difference in pressure to be supplied (estimated pressure) and actual pressure provided, also adapted using the clutch characteristics as shown in Fig. 3).
(Claims 8, 11)
(Claim 9) wherein the pressure medium volumetric flow rate and the leakage volumetric flow rate are adapted in a common model structure (see Fig. 3).
(Claim 10) A clutch actuator having a clutch cylinder and an electrically driven pump, acting on it via a hydrostatic path, and having a control device controlling the clutch actuator with software the method of claim 1 and stored in the control device (see claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943.  The examiner can normally be reached on Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/TIMOTHY HANNON/Primary Examiner, Art Unit 3659